PER CURIAM.
This appeal presents the question whether a non-family third-party creditor may garnish benefits derived from a pension plan which is covered by the Employee Retirement Income Security Act (ERISA), 29 U.S.C. §§ 1001 et seq. (1976). Based upon the rationale set forth in General Motors Corp. v. Buha, 623 F.2d 455 (6th Cir.1980), we answer in the negative and, therefore, we reverse the order on appeal and remand the cause for further proceedings consistent with this opinion.
DOWNEY, ANSTEAD and HURLEY, JJ., concur.